TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00087-CV



                                     In the Matter of J. D. W.




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. J-23,610, HONORABLE WILLIAM D. KING, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The district court found beyond a reasonable doubt that J. D. W. committed criminal

trespass and adjudicated her delinquent. The court placed her on probation in the custody of her

parents for six months.

               J. D. W. stipulated at trial that she intentionally and knowingly entered the premises

of Johnston High School with notice that such entry was forbidden and without the permission

of a school employee, who is the owner of the school for this purpose. By her sole issue on appeal,

J. D. W. contends that the district court lacked jurisdiction over her because she should have been

tried under a more specific statute with a less severe punishment range. Compare Tex. Educ. Code

Ann. § 37.107 (West 1996) (trespass on school grounds, Class C misdemeanor), with Tex. Pen. Code

Ann. § 30.05 (West 2004-05) (trespass, Class B misdemeanor). She argues that because the lesser

offense is a Class C misdemeanor and is not within the definition of delinquent conduct, the district

court lacked jurisdiction. See Tex. Fam. Code Ann. § 51.03(a) (West Supp. 2004-05); see also Tex.

Const. art. V, § 19 (justice court has original jurisdiction over offenses punishable by fine only).
                This Court has recently concluded in a similar juvenile case that these statutes are not

in pari materia, that the State could charge the juvenile under either statute, and that the district court

had jurisdiction over the allegation of criminal trespass against the juvenile. See In re J.M.R., 149
S.W.3d 289, 294-95 (Tex. App.—Austin 2004, no pet.); see also In re K.M., No. 03-04-00315-CV,

2005 Tex. App. LEXIS 4661, at *2 (Austin June 17, 2005, no pet. h.). This appeal is controlled by

that decision. We affirm the judgment of the district court.




                                                 David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: July 13, 2005




                                                    2